220 F.2d 384
Dorothy F. BRAINARD, Appellant,v.UNITED STATES of America, Appellee.
No. 12387.
No. 12388.
United States Court of Appeals, District of Columbia Circuit.
Argued March 1, 1955.
Decided March 10, 1955.

Mr. Louis F. Oberdorfer, Washington, D. C. (appointed by this Court), with whom Mr. Ezekiel G. Stoddard, Washington, D. C., was on the brief, for appellant.
Mr. Carl W. Belcher, Asst. U. S. Atty., with whom Messrs. Leo A. Rover, U. S. Atty., Lewis Carroll and John F. Doyle, Asst. U. S. Attys., Washington, D. C., were on the brief, for appellee.
Before WILBUR K. MILLER, FAHY and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of the crimes of housebreaking and larceny. On appeal, she contends that the trial court erred in denying a pretrial motion to suppress and in dismissing a renewal of the motion at the trial after the introduction of new evidence.


2
Appellant was, we think, legally arrested; and, several hours thereafter, her living quarters were searched with her consent, obtained freely and without coercion or duress. This consent is shown, not only by the testimony of the police officer, but by that of a disinterested witness, who was present at the time the consent was given. We believe, therefore, that the case is governed by United States v. Mitchell, 322 U.S. 65, 64 S.Ct. 896, 88 L.Ed. 1140, rehearing denied 322 U.S. 770, 64 S.Ct. 1257, 88 L.Ed. 1595, and that our ruling in this case is in compliance with the standards established in Judd v. United States, 89 U.S.App.D.C. 64, 190 F.2d 649, and in Higgins v. United States, 93 U.S.App. D.C. 340, 209 F.2d 819.


3
Complaint is also made that the trial court erred in its charge but we find no error on this score.


4
Affirmed.